IN THE SUPREME COURT OF THE STATE OF NEVADA


                             QUOPY LIMITED, A GIBRALTAR                            No. 83240
                             LIMITED COMPANY,
                             Appellant,
                             vs.                                                       FiL
                             DUON GLOBAL SERVICES, LLC, A
                             DELAWARE LIMITED LIABILITY                                OCT 2 5 2022
                             COMPANY; AND JUSTIN WILLIAMS,                                       BFOWN
                                                                                               REME-. COURT
                             AN INDIVIDUAL,
                                                                                          PU   CLERK
                             Res ondents.

                                                    ORDER OF AFFIRMANCE
                                        This is an appeal from a district court order granting a motion
                             to dismiss for forum non conveniens in a contract action. Eighth Judicial
                             District Court, Clark County; Veronica Barisich, Judge.
                                        Appellant Quopy Limited, a Gibraltar incorporated company,
                             filed a breach of contract suit in Nevada against respondents Duon Global
                             Services, LLC, a Delaware company registered to do business in Nevada,
                             and Justin Williams, a United Kingdom (U.K.) citizen (collectively, DGS).
                             Quopy's claims arise from two beer coaster campaigns that DGS was to run
                             throughout the U.K. for two of Quopy's clients: BoyleSports Limited (an
                             Ireland company) and Grosvenor Casino (a U.K. company).
                                        Per the terms of each campaign, DGS would distribute the
                             coasters to 200 establishments throughout the U.K. per client, guarantee
                             500 depositing customers per client, and provide Quopy with distribution
                             lists of the venues and SMS/text reports of customers who clicked through
                             the registration page. DGS sent an invoice to Quopy that listed DGS's
                             Henderson address. Quopy wired a total of £40,000 pounds (the equivalent


SUPREME COURT
     OF
         NEVADA


(C)J   I 94 7A   zrfWc!r:,
                                                                                         Z -        3_552_
of approximately $55,000 in U.S. dollars) in advance for the two campaigns
from its bank in London, England, to DGS's bank in California.
             Williams and DGS's staff in England handled the campaigns for
Quopy.    The campaign for BoyleSports commenced in Birmingham,
England, but received only 4 of the 500 guaranteed depositing customers.
Quopy followed up with the campaign manager at DGS and with Williams
individually via email about the campaign, the distribution lists, and
SMS/text reports, but was unable to resolve the issue. At some point after
this in 2020, Quopy retained U.K. counsel and contacted DGS regarding the
campaigns.      In discussing the alleged breach of contract, Quopy
communicated with DGS's "Finance Head," Kimberly Jenkins, who is based
in Henderson, Nevada. Quopy later filed suit in Nevada against DGS for
breach of contract. DGS filed a motion to dismiss for forum non conveniens,
which the district court granted. Quopy now appeals.
             This court reviews a district court's decision to grant a motion
to dismiss based on forum non conveniens for an abuse of discretion.
Provincial Gov't of Marinduque v. Placer Dorne, Inc., 131 Nev. 296, 300, 350
P.3d 392, 395-96 (2015). In deciding a motion to dismiss for forum non
conveniens, the court must consider three factors: (1) "the level of deference
owed to the plaintiff s forum choice," (2) "whether an adequate alternative
forum exists," and (3) whether dismissal is warranted given public and
private interest factors. Id. at 300-01, 350 P.3d at 396 (internal quotation
marks omitted).
             We conclude that the district court did not abuse its discretion
under the facts of this case. First, while Quopy contends that the district
court applied the incorrect level of deference, "a foreign plaintiffs choice of
a United States forum is entitled to less deference." Id. at 301, 350 P.3d at



                                      2
                   396. "[A] foreign plaintiffs choice will be entitled to substantial deference
                   only where the case has bona fide connections to [the forum] and
                   convenience favors the chosen forum." Id. Here, Quopy does not have bona
                   fide connections to Nevada because the parties did not meet in Nevada,
                   Quopy did not allege that DGS solicited business from its Nevada office, the
                   agreement was to be performed in the U.K., and the agreement was
                   allegedly breached in the U.K.      Moreover, convenience does not favor
                   Nevada because all evidence and witnesses besides Jenkins are located in
                   the U.K.   Accordingly, the level of deference given by district court to
                   Quopy's choice of forum was proper.
                               Second, an adequate alternative forum exists if "the defendant
                   is amendable to process in the other jurisdiction," Piper Aircraft Co. v.
                   Reyno, 454 U.S. 235, 254 n.22 (1981) (internal quotation marks omitted),
                   and the alternative forum "provide [s] the plaintiff with some remedy for his
                   wrong." Lueck v. Sundstrand Corp., 236 F.3d 1137, 1143 (9th Cir. 2001).
                   DGS consented to jurisdiction in the U.K. and has demonstrated that the
                   courts in the U.K. can hear contract disputes.          Thus, an adequate
                   alternative forum exists.
                               Third, the public and private interest factors weigh in favor of
                   dismissal. While Nevada likely has some interest in the case because DGS
                   is a registered Nevada business with an office in Nevada, the transactions
                   occurred in the U.K., not Nevada. Further, the relevant witnesses and
                   evidence are mainly located in the U.K. Because the compulsory process for
                   unwilling witnesses located in the U.K. would be burdensome, this likewise
                   favors dismissal. See Quinn v. Eighth Judicial Dist. Court, 134 Nev. 25, 29,
                   410 P.3d 984, 987 (2018) (stating that "the subpoena power of Nevada courts
                   over nonparty deponents does not extend beyond state lines").

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    46.
                                We therefore conclude that the district court did not abuse its
                     discretion in granting the motion to dismiss for forum non conveniens.

                     Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                                      J.
                                                       Hardesty




                                                       Stiglich


                                                                                      J.
                                                       Herndon




                     cc:   Hon. Veronica Barisich, District Judge
                           William C. Turner, Settlement Judge
                           Simons Hall Johnston PC/Reno
                           Salerno Law Firm, PLLC
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(01 I947A    .4&A,